DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 6/08/2022 has been entered and made of record.
3.		Applicant has amended claims 1, 3, 4 , 7, 9, 10, 13, and 14. Applicant has not added any new claims. Claims 2 and 8 have been canceled. Currently, claims 1, 3-7, and 9-14 are pending. Examiner refers to the action below.

Allowable Subject Matter
4.		Claims 1, 3-7, and 9-14 are allowed.
5.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Chou et al. (U.S. patent pub. 2017/0347100 A1) discloses a point cloud compression and decompression method and system using a region-adaptive hierarchical transform and entropy encoding to perform the method. Chou et al. nor any other prior art of record, regarding claim 1, teaches the features of “in the generating, attribute information of a first three-dimensional point is encoded using attribute information of a second three-dimensional point neighboring the first three-dimensional point, the first three-dimensional point and the second three-dimensional point being included in the three-dimensional points,” these, in combination with the other claim limitations. Regarding claim 7, none of the prior art of record teaches the features of "in the obtaining, attribute information of a first three-dimensional point is decoded using attribute information of a second three-dimensional point neighboring the first three- dimensional point, the first three-dimensional point and the second three- dimensional point being included in the three-dimensional points," these, in combination with the other claim limitations. Regarding claim 13, none of the prior art of record teaches the features of "in the generating, attribute information of a first three-dimensional point is encoded using attribute information of a second three-dimensional point neighboring the first three-dimensional point, the first three-dimensional point and the second three-dimensional point being included in the three-dimensional points," these, in combination with the other claim limitations. Regarding claim 14, none of the prior art of record teaches the features of "in the obtaining, attribute information of a first three-dimensional point is decoded using attribute information of a second three-dimensional point neighboring the first three-dimensional point, the first three-dimensional point and the second three-dimensional point being included in the three-dimensional points," these, in combination with the other claim limitations.
Regarding claims 3-6 and 9-12 these claims are allowed since they are directly or indirectly dependent from allowed independent claims 1 or 7, respectively.
6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
June 12, 2022